 Case: 2:18-cv-00544-EAS-KAJ Doc #: 31 Filed: 01/25/21 Page: 1 of 2 PAGEID #: 107




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 MELISSA MCFADDEN,
                                                   Case No. 2:18-cv-544

                       Plaintiff,                  Judge Edmund A. Sargus, Jr.

         v.                                        Magistrate Judge Kimberly A. Jolson

 CITY OF COLUMBUS,                                  DEFENDANT CITY OF COLUMBUS’
                                                   MOTION FOR LEAVE TO MANUALLY
                       Defendant.                   FILE A FLASH DRIVE CONTAINING
                                                            AUDIO EXHIBITS


        Defendant City of Columbus respectfully moves this Court for an order granting it leave

to manually file a flash drive in support of its forthcoming dispositive motion. The drive will

contain audio files that cannot be filed with the Court electronically. Plaintiff has been provided

all of the referenced files during discovery but will again be served with another copy if leave to

file is granted.

                                             Respectfully submitted,

                                             /s/ Westley M. Phillips
                                             Susan E. Williams (0073375)—LEAD
                                             Westley M. Phillips (0077728)
                                             Assistant City Attorney
                                             CITY OF COLUMBUS, DEPARTMENT OF LAW
                                             ZACH KLEIN, CITY ATTORNEY
                                             77 North Front Street, Columbus, Ohio 43215
                                             (614) 645-7385 / (614) 645-6949 (fax)
                                             sewilliams@columbus.gov
                                             wmphillips@columbus.gov

                                             Attorneys for Defendant City of Columbus
Case: 2:18-cv-00544-EAS-KAJ Doc #: 31 Filed: 01/25/21 Page: 2 of 2 PAGEID #: 108




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on January 25, 2021, I electronically filed the foregoing with the Clerk

of the Court by using this Court’s e-Filing System, which will send a notice of this electronic filing

to all counsel of record in this matter:

                                               /s/ Westley M. Phillips
                                               Westley M. Phillips (0077728)
